Name: Commission Implementing Regulation (EU) NoÃ 21/2014 of 10Ã January 2014 amending for the 210th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs
 Date Published: nan

 11.1.2014 EN Official Journal of the European Union L 8/22 COMMISSION IMPLEMENTING REGULATION (EU) No 21/2014 of 10 January 2014 amending for the 210th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 2 January 2014, the Sanctions Committee of the United Nations Security Council (UNSC) decided to remove two persons from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Furthermore, on 6 January 2014, the Sanctions Committee of the UNSC decided to remove two entities from the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 January 2014. For the Commission, On behalf of the President, the Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries under the heading Legal persons, groups and entities are deleted: (a) International Islamic Relief Organisation, Philippines, Branch offices (alias (a) International Islamic Relief Agency, (b) International Relief Organisation, (c) Islamic Relief Organization, (d) Islamic World Relief, (e) International Islamic Aid Organisation, (f) Islamic Salvation Committee, (g) The Human Relief Committee of the Muslim World League, (h) World Islamic Relief Organisation, (i) Al Igatha Al-Islamiya, (j) Hayat al-Aghatha al-Islamia al-Alamiya, (k) Hayat al- Igatha, (l) Hayat Al-'Igatha, (m) Ighatha, (n) Igatha, (o) Igassa, (p) Igasa, (q) Igase, (r) Egassa, (s) IIRO). Address: (a) International Islamic Relief Organisation, Philippines Office, 201 Heart Tower Building; 108 Valero Street; Salcedo Village, Makati City; Manila, Philippines, (b) Zamboanga City, Philippines, (c) Tawi Tawi, Philippines, (d) Marawi City, Philippines, (e) Basilan, Philippines, (e) Cotabato City, Philippines. Other information: (a) Associated with the Abu Sayyaf Group and Jemaah Islamiyah; (b) All offices closed in 2006 but as of early 2009, the IIRO office in Manila, the Philippines had reopened. Date of designation referred to in Article 2a (4) (b): 4.8.2006. (b) International Islamic Relief Organization, Indonesia, Branch Office (alias (a) International Islamic Relief Agency, (b) International Relief Organization, (c) Islamic Relief Organization, (d) Islamic World Relief, (e) International Islamic Aid Organization, (f) Islamic Salvation Committee, (g) The Human Relief Committee of the Muslim World League, (h) World Islamic Relief Organization, (i) Al Igatha Al-Islamiya, (j) Hayat al-Aghatha al-Islamia al-Alamiya, (k) Hayat al-Igatha, (l) Hayat Al-Igatha, (m) Ighatha, (n) Igatha, (o) Igassa, (p) Igasa, (q) Igase, (r) Egassa, (s) IIRO). Address: (a) International Islamic Relief Organization, Indonesia Office; Jalan Raya Cipinang Jaya No. 90; East Jakarta, 13410, Indonesia; (b) P.O. Box 3654; Jakarta 54021, Indonesia; (c) 8 Jalan Tarnan Simanjuntak Barat, Cipinang Cempedak Jakarta Timur 13340 Indonesia. Other information: Associated with Jemaah Islamiyah and the International Islamic Relief Organization, Philippines, Branch Offices. Date of designation referred to in Article 2a (4) (b): 9.11.2006. (2) The following entries under the heading Natural persons are deleted: (a) Nabil Ben Mohamed Ben Ali Ben Attia (alias Abu Salim). Address: Via Val Bavona 1, Milan, Italy. Date of birth: 11.5.1966. Place of birth: Tunis, Tunisia Nationality: Tunisian. Passport No: L289032 (Tunisian passport issued on 22.8.2001 which expires on 21.8.2006). Date of designation referred to in Article 2a(4)(b): 3.9.2002. (b) Atilla Selek (alias Muaz). Date of birth: 28.2.1985. Place of birth: Ulm, Germany. National identification No: L1562682 (Identity paper issued by the Foreigners Authority in Freiburg, Germany). Address: Kurwaldweg 1, 75365 Calw, Germany. Date of designation referred to in Article 2a (4) (b): 18.6.2009.